Citation Nr: 0707697	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  01-05 445A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD) currently rated as 50 percent 
disabling.

2.  Entitlement to a compensable evaluation for scar 
residuals of a back wound.

3.  Entitlement to a total disability evaluation based upon 
individual unemployability.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION


The veteran served on active duty from June 1967 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the benefits on 
appeal.  

The issues of entitlement to an increased rating for post 
traumatic stress disorder and total disability based on 
individual unemployability are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the veteran's favor, scar 
residuals of a back wound are objectively tender and 
painful.  
 
2.  Scar residuals are not manifested by a limitation of back 
function.  
 

CONCLUSION OF LAW

The criteria for a 10 percent rating for scar residuals of a 
back wound have been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326, 4.1, 4.2, 4.31, 4.118, Diagnostic Codes 7801, 
7802, 7803, 7804, 7805 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

There is no issue as to providing an appropriate application 
form or completeness of the application. Written notice 
provided in the May 2001 statement of the case, and in 
October 2002 and February 2004 correspondence fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  The case was 
readjudicated in an August 2006 supplemental statement of the 
case.  December 2006 correspondence provided notice of the 
type of evidence necessary to establish an effective date for 
the disability on appeal.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claim.


Background

By an April 1990 rating decision, service connection for scar 
residuals of a back wound was granted and a noncompensable 
evaluation was assigned. This evaluation has remained in 
effect since.

In March 2000, the veteran filed a request for an increased 
rating for scar residuals of a back wound.  

In April 2000, the veteran underwent a VA examination and 
reported being stabbed in the back while in Vietnam.   The 
examiner notated a horizontal scar measuring approximately 
7.5 inches in length.  The scar was slightly tender to 
palpation, there was no ulceration or breakdown of the skin 
and no elevation or depression.  Additionally, there was no 
inflammation around the scar.  There was no limitation of 
function by the scar.   The examiner diagnosed residuals of a 
scar wound to the lower back, slightly tender to palpation.

At his June 2004 VA examination the veteran reported having a 
residual scar on his back from a stab wound.  It was noted 
that he had a 7.5 inch horizontal scar approximately 1/8 inch 
in diameter.  There was no objective evidence of ulceration, 
tenderness, or inflammation.  The veteran was being seen in 
the pain clinic for chronic back pain.  The examiner found no 
limitation of back function associated with the scar, but he 
did find associated pain.  The examiner diagnosed residuals 
of stab wound scar of the lower back, nontender to palpation.  

Criteria

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The appellant has appealed the noncompensable rating that was 
assigned for the scar residuals of a back wound.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Analysis

Since the veteran filed his claim for an increased rating 
there have been a number of changes in the criteria for 
rating skin diseases under 38 C.F.R. § 4.118, including 
scars.  Cf. 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 
(2002) with 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 
(2006). The new rating criteria for rating scars became 
effective August 30, 2002.

Given the change in law the Board may only apply the old 
rating criteria for rating scars to the pre-August 30, 2002, 
time period; and the new rating criteria for rating scars to 
the term beginning on August 30, 2002. Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

According to the Rating Schedule in effect prior to August 
2002, Diagnostic Code 7803 provided a 10 percent evaluation 
if a superficial scar was poorly nourished with repeated 
ulceration. Diagnostic Code 7804 provided a 10 percent 
evaluation for superficial scars that were tender and painful 
on objective demonstration. Diagnostic Code 7805 indicated 
that scars were to be evaluated based on the limitation of 
function of the part affected. 38 C.F.R. § 4.118 (2002).

Pursuant to the revised Rating Schedule, a 10 percent rating 
is applicable under Diagnostic Code 7802 for a scar other 
than on the head, face, or neck, that is superficial and does 
not cause limited motion, or if the area of the scar is 144 
square inches or greater. The revised Diagnostic Code 7803 
provides a 10 percent rating for scars that are superficial 
and unstable. A 10 percent rating is also applicable under 
Diagnostic Code 7804 for scars that are superficial, painful 
on examination. An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar. A superficial scar is one not associated with 
underlying soft tissue damage. Other scars are to be rated 
based on limitation of function of the part affected under 
Diagnostic Code 7805. 38 C.F.R. § 4.118 (2006).

The veteran has at all times been rated under Diagnostic Code 
7805.

In this case, at no time does the record reveal a limitation 
of back function.  The record does, however, show that the 
appellant's scar wound was objectively tender to palpation on 
examination in April 2000, and objectively painful on 
examination in June 2004.  In light of the foregoing, while 
an evaluation based on a limitation of back function is not 
in order, under the doctrine of reasonable doubt, a 10 
percent evaluation is in order for a tender and painful scar.


ORDER

Entitlement to a 10 percent rating for scar residuals of a 
back wound is granted subject to the laws and regulations 
governing the award of monetary benefits.


REMAND

The veteran's last psychiatric examination regarding his PTSD 
was in June 2004.  
Since that time, the veteran has continued to receive 
treatment at the VA, however, there have been no new 
examinations.  In its August 2006 supplemental statement of 
the case, the RO noted that in a November 2005 clinical 
treatment note, the veteran's PTSD was listed as being in 
remission.  The clinical note, however, could also be read to 
state that only the veteran's marijuana abuse was in 
remission per the appellant's history.  

The RO further states that at a March 2006 clinical visit, a 
diagnosis of PTSD was not listed, although it appears that 
the focus of the session was on the veteran's alcohol 
dependency.  Notably, however, in August 2005, the veteran 
reported more intense flashbacks and multiple flashback 
triggers.  Accordingly, given the length of time since the 
veteran's last examination, further development is in order.

The evaluation assigned the appellant's PTSD is inextricably 
intertwined with the claim for individual unemployability.  
As such, it is premature to address the merits of the 
appellant's claim for benefits based upon individual 
unemployability.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (where a claim is inextricably intertwined with 
another claim, the claims must be adjudicated together in 
order to enter a final decision on the matter).

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the veteran and 
request that he identify the specific 
names, addresses, and approximate dates 
of treatment for all health care 
providers, private and VA, from whom he 
has received treatment since March 2006. 
When the requested information and any 
necessary authorization has been 
received, the RO must immediately attempt 
to obtain copies of all pertinent records 
which have not already been obtained.  
The veteran should also be afforded an 
opportunity to submit any additional 
evidence, not already of record 
supporting his claim for an increased 
rating for post-traumatic stress 
disorder.

2.  Thereafter, the RO should schedule 
the veteran for a VA psychiatric 
examination by a physician with 
appropriate expertise to determine the 
impact of his PTSD on his employability. 
All indicated studies must be performed, 
and all findings should be reported in 
detail. In accordance with the latest 
AMIE worksheets for psychiatric disorders 
the examiner is to provide a detailed 
review of the veteran's pertinent medical 
history, current complaints, and the 
nature and extent of any PTSD. With 
respect to each identified psychiatric 
symptom the examiner must indicate 
whether such symptom is due to PTSD. To 
the extent possible, the examiner must 
attempt to distinguish the manifestations 
of the veteran's PTSD from any other 
diagnosed psychiatric disorder.  If such 
a distinction cannot be made without 
engaging in speculation the examiner must 
so state.  The examiner must provide an 
opinion concerning the degree of social 
and industrial impairment resulting from 
PTSD, to include whether the disorder 
renders him unemployable.  A global 
assessment of functioning score, with an 
explanation of the significance of the 
score assigned, must be included in the 
examination report.

The rationale for all opinions expressed 
should be provided. The claims file, 
including a copy of this remand, must be 
made available to the examiner for 
review.

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND. If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim. The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2006). In the event that 
the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address. It should 
also be indicated whether any notice that 
was sent was returned as undeliverable. 

5.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the VCAA, 
such as providing the veteran with 
updated notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request evidence, 
then such development must be undertaken 
by VA. 38 U.S.C.A. §§ 5100, 5103 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.159.

6.  Thereafter, the RO should 
readjudicate the claims of entitlement to 
an increased evaluation for PTSD and 
entitlement to a TDIU based on all the 
evidence of record. If any benefit sought 
on appeal remains denied, a supplemental 
statement of the case must be provided to 
the veteran and his representative. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


